        Case 6:19-cv-00326-ADA-JCM Document 16 Filed 10/24/19 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

KAREN AMOS-SAULSBERRY,

     Plaintiff,                                         Case No. 6:19-cv-00326-ADA-JCM

v.                                                      Honorable Judge Alan D. Albright

TEXAS CREDIT CORPORATION,

Defendant.

                                 NOTICE OF SETTLEMENT

         PLEASE TAKE NOTICE that KAREN AMOS-SAULSBERRY (“Plaintiff”), hereby

notifies the Court that Plaintiff and Defendant TEXAS CREDIT CORPORATION, have settled

all claims between them in this matter and are in the process of completing the final closing

documents and filing the dismissal.



Respectfully submitted this 24th day of October 2019.

                                                         Respectfully submitted,

                                                         s/ Alexander J. Taylor
                                                         Alexander J. Taylor
                                                         Sulaiman Law Group, Ltd.
                                                         2500 S. Highland Avenue, Suite 200
                                                         Lombard, IL 60148
                                                         Phone: (630) 575-8181
                                                         ataylor@sulaimanlaw.com
                                                         Attorney for Plaintiff




                                              1
      Case 6:19-cv-00326-ADA-JCM Document 16 Filed 10/24/19 Page 2 of 2




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.


                                                              s/ Alexander J. Taylor_____
                                                              Alexander J. Taylor




                                                  2
